DETAILED ACTION 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim 10 is that it contains limitations “extracting, for each of the areas in units of a character that have been determined to be the character region, a first representative color from the multivalued image included in the area in units of a character, and generating a binary image of the area in units of a character corresponding to the first representative color:	 deciding a second representative color closest to a color of a target pixel by comparing the first representative color with a color of the target pixel in the area in units of a character:	 and changing the generated binary image of the area in units of a character corresponding to the first representative color to a binary image of the decided second representative color.”. These imitations in the context of other limitations in the claim, considering the claim as a whole, is not anticipated nor is obvious over the prior art of record or prior art found during Examiner’s search. Other Independent Claims are allowable for similar reason. Depended claims are allowable, at least, because of their dependence on the allowable independent claim.


US 20100054586 A1 [(see analysis below)] 
US 20130259363 A1 [(para 7, 53, claims, Figs, 9, 12, 17; binarizing mulivalued color image and detecting text )] 
US5680478A [(character and non-character detection and filtering, and thresholding)] 



	
For instance with respect to claim 10. US 20100054586 A1  teaches an image processing method comprising:	 converting a multivalued image to a binary image [(para 88)] :	 determining a character region and a non-character region in the binary image [(para 89, 91; dividing image into picture, text etc. dividing image into character image and text line images/non-character image)] :	 extracting areas in units of a character from a region determined to be the character region [(para 91, “the image is divided into each character image”)] :[(91; dividing image into picture, text etc. dividing image into character image and text line images/non-character image)] :

US 20100054586 A1   also teaches obtaining target color and similar color from the multivalued images [para 7, 85, 100 and claim 1], however failed to teach the specific, i.e.
“ extracting, for each of the areas in units of a character that have been determined to be the character region, a first representative color from the multivalued image included in the area in units of a character, and generating a binary image of the area in units of a character corresponding to the first representative color:	 deciding a second representative color closest to a color of a target pixel by comparing the first representative color with a color of the target pixel in the area in units of a character:	 and changing the generated binary image of the area in units of a character corresponding to the first representative color to a binary image of the decided second representative color.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426